DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 7 is objected to because of the following informalities:  “the one of more PIT tags” in line 16 should read –the one or more PIT tags--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “one or more PIT tags” in line 10 and yet recites “one or more PIT tags in line 3. It is unclear whether the tag(s) of line 10 are intended to be the same or different as that of line 3.
Claim 12 recites the limitation "the unique identifier" in line 4.  There is insufficient antecedent basis for the limitation “unique” in the claim. The limitation “the unique identifier” is additionally recited in line 16.
Claim 13 recites the handheld device includes a probe configured for insertion, while parent claim 12 recites “the distal end of the handheld device is sized to move in an incision”. It is unclear whether the probe is intended to be the same or different as the “distal end” of claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0018246 (Govari et al.) in view of WO 2007/087447 (Petcavich et al.).
Regarding claim 7, Govari et al. teaches a system for locating one or more passive integrated transponder (PIT) tags in a body (abstract; Figure 2), the system comprising: 
one or more PIT tags (Figure 2, tag, 20) configured for implantation within the body, each of the one or more PIT tags (20) including a designated operating frequency, each of the one or more PIT tags (20) being configured to transmit an electromagnetic signal when energized at its designated operating frequency ([0050]-[0051]); and 
a handheld apparatus (Figure 2, tool, 32) including: 
a probe (Figure 2, probe, 34) configured for insertion into an incision in the body in order to advance a distal end of the probe (34) towards one or more PIT tags (20) located within the body ([0051]); 
one or more electromagnetic emitters (Figure 2, antenna, 36) configured to transmit a signal that resonates at the designated operating frequency of the one or more PIT tags (20) located within the body ([0051]);
 a depth calculation circuit configured to determine a distance between the distal end of the probe (34) and the one of more PIT tags (20) located within the body based at least on the electromagnetic signal received from each of the one or more PIT tags (20) in response to the signal transmitted from the one or more electromagnetic emitters (36) (excitation and detection circuitry for determining distance between antenna 36/probe 34 and tag 20, [0051], [0053]); and3Appl. No. 17/082,903Docket No.: 8105.0026C3 Preliminary Amendment
a display device (Figure 2, display, 38) configured to provide a visual indication of the distance determined by the depth calculation circuit transmitted by each of the one or more PIT tags (20) ([0051]; [0053]).
Govari does not specify the shape of the one or more electromagnetic emitters of antenna (36), thus does not specify the one or more electromagnetic emitters includes one or more coils.
However, Govari teaches an antenna (22) for sending and receiving an RF signal is in the form of a coil ([0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electromagnetic emitter of the antenna (36) of to have the shape of a coil as taught by Govari, because Govari teaches a coil is a desirable shape for an antenna that facilitates sending and receiving electromagnetic energy ([0049]).
Govari does not teach the one or more PIT tags include a unique identifier that is transmitted when the signal is transmitted by the coil.
However, Petcavich et al. teaches a system for locating one or more passive integrated transponder tags in a body (abstract), the system comprising: 
one or more PIT tags (Figure 1, tag, 10) configured for implantation within the body, each of the one or more PIT tags (10) including a designated operating frequency and a unique identifier, each of the one or more PIT tags (10) being configured to transmit an electromagnetic signal including the unique identifier of the tag (10) when energized at its designated operating frequency (pg. 11, lines 3-14); and 
a handheld apparatus (Figure 1, scanner/reader, 30) configured to determine a position of one or more of the PIT tags (10) located within the body based at least one the electromagnetic signal received from each of the one or more PIT tags (10) in response to the signal, and
a display device (Figure 1, LCD read-out screen, 34) configured to provide a visual indication of the position of the one or more PIT tags (10) (pg. 9, lines 1-5; pg. 13, lines 5-20; pg. 14, lines 16-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Govari such that each PIT tag has a designated unique identifier that is transmitted to the handheld device when energized to determine the location of each respective tag as taught by Petcavich, because Petcavich teaches having a tag that provides a unique identifier when located permits the practitioner to positively identify the position of a specific tag, the identity of the patient, and the surgical procedure to be performed (Petcavich et al.: pg. 9, lines 1-5; pg. 11, lines 9-14; pg. 13, lines 17-20; pg. 14, lines 16-21).
Regarding claim 8, Govari in view of Petcavich et al. teaches all the limitations of claim 7. Govari teaches the display device (38) is arranged at an end of the handheld apparatus (32) and is electrically coupled to the probe (34) such that the display device (38) provides the visual indication of the distance when the probe (34) is in proximity to at least one of the one or more tags (20) (see Figure 2; [0015]; [0051]).
Regarding claim 9, Govari in view of Petcavich et al. teaches all the limitations of claim 8. Govari teaches the end of the handheld apparatus (32) including the display device (38) is configured for movement outside of the body to identify an approximate lateral location of each of the one or more tags (20) within the body and provide a visual indication of the lateral location of each of the one or more tags (20) on the display device (38) ([0051]).
Regarding claim 10, Govari in view of Petcavich et al. teaches all the limitations of claim 7. Govari teaches the handheld apparatus (32) further comprises an audio emitter configured to emit an audible indication of the distance determined by the depth calculation circuit ([0053]).
Regarding claim 11, Govari in view of Petcavich et al. teaches all the limitations of claim 7. The modified system of Govari and Petcavich et al. teaches the handheld apparatus (Govari, 32) includes a processor configured to decode the electromagnetic signal including the unique identifier associated with the respective tag (Govari, 20) (see discussion for claim 7; Govari: [0051], [0053]; Petcavich et al.: pg. 14, lines 16-21).
Regarding claim 12, Govari teaches a system (abstract; Figure 12) comprising:
one or more passive integrated transponder (PIT) tags (Figure 12, tag, 20) configured for implantation within a body, each of the PIT tags (20) including an operating frequency,4Appl. No. 17/082,903Docket No.: 8105.0026C3Preliminary Amendment each of the PIT tags (20) configured to transmit a signal of the tag (20) ([0084]); and 
a handheld device (Figure 12, bronchoscope, 156) configured to determine a position of each of the one or more PIT tags (20) within the body, wherein the position of a respective PIT tag (20) is determined in response to movement of the handheld device (156) outside the body (bronchoscope 156 is moved in part outside the body, “physician 157 operates bronchoscope 156 by grasping and manipulating a handle 158”, [0084]; Figure 12), the handheld device (156) including an electromagnetic emitter (Figure 12, antenna emitter, 36) located at a distal end of the handheld device (156), the electromagnetic emitter (36) configured to emit electromagnetic energy usable to detect the position of the respective PIT tag (20) ([0084]); 
wherein the distal end of the handheld device (156) is sized to move in an incision formed in the body (The bronchoscope 156 is configured for navigation into a patient’s lung, thus is sized and capable of moving in an incision formed in a patient’s body, [0084]; Figure 12); and 
wherein the handheld device (156) is operably associated with a display device (Figure 12, display, 38) configured to display a distance between the electromagnetic emitter (36) and the respective PIT tag (20) transmitted by the respective PIT tag (20) in response to the electromagnetic energy ([0084]). 
Govari does not teach the one or more PIT tags include a unique identifier that is transmitted when the signal is transmitted.
However, Petcavich et al. teaches a system (abstract), comprising: 
one or more PIT tags (Figure 1, tag, 10) configured for implantation within a body, each of the one or more PIT tags (10) including an operating frequency and a unique identifier, each of the one or more PIT tags (10) being configured to transmit an electromagnetic signal including the unique identifier of the tag (10) (pg. 11, lines 3-14); 
and a handheld device (Figure 1, scanner/reader, 30) configured to determine a position of each of the PIT tags (10) within the body, wherein the position of a respective PIT tag (10) is determined in response to movement of the handheld device (30) outside the body, the handheld device (30) including an electromagnetic emitter configured to emit electromagnetic energy usable to detect the position of the respective PIT tag (10) (pg. 13, lines 5-20; pg. 14, lines 11-21), and 
wherein the handheld device (30) is operably associated with a display device (Figure 1, LCD read-out screen, 34) configured to provide a visual indication of the position of the one or more PIT tags (10) and the unique identifier transmitted by the respective PIT tag (10) in response to the electromagnetic energy (pg. 9, lines 1-5; pg. 13, lines 5-20; pg. 14, lines 16-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Govari such that each PIT tag has a designated unique identifier that is transmitted to the handheld device when energized to determine the location of each respective tag as taught by Petcavich, because Petcavich teaches having a tag that provides a unique identifier when located permits the practitioner to positively identify the position of a specific tag, the identity of the patient, and the surgical procedure to be performed (Petcavich et al.: pg. 9, lines 1-5; pg. 11, lines 9-14; pg. 13, lines 17-20; pg. 14, lines 16-21).
Regarding claim 13, Govari in view of Petcavich et al. teaches all the limitations of claim 12. Govari teaches the handheld device (156) includes a probe having a distal end configured for insertion into an incision formed in the body (The bronchoscope 156 is configured for navigation into a patient’s lung, thus is sized and capable of moving in an incision formed in a patient’s body, [0084]; Figure 12).
Regarding claim 14, Govari in view of Petcavich et al. teaches all the limitations of claim 13. Govari teaches the end of the handheld device (156) is configured for movement outside the body to identify an approximate lateral location of the respective PIT tag (20) within the body (The distal end of the bronchoscope 156 is configured for being grasped and manipulated to identify an approximate lateral location of a respective PIT tag, thus is capable of being grasped and manipulated outside the body for the same purpose, see Figure 12; [0084]).
Regarding claim 15, Govari in view of Petcavich et al. teaches all the limitations of claim 12. Govari teaches the handheld device further comprises an audiovisual indicator providing an audible or visual indication of position5Appl. No. 17/082,903Docket No.: 8105.0026C3Preliminary Amendment of the distal end of the handheld device (156) relative to the respective PIT tag (20) within the body (display 38: [0051], [0053]; [0084]).
Regarding claim 16, Govari in view of Petcavich et al. teaches all the limitations of claim 12. The modified system of Govari and Petcavich et al. teaches the handheld device (156) is configured to decode the unique identifier associated with the respective PIT tag (20) closest to the distal end of the handheld device (156) (see discussion for claim 12; Govari: [0084]; Petcavich et al.: pg. 14, lines 16-21).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,973,584. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the instant application is merely broader in scope than all that is recited in claim 6 of the ‘584 patent. That is, claim 7 is anticipated by the structure required by claim 6 of the ‘584 patent. Similarly, claim 12 is anticipated by the structure required by claim 6 of the ‘584 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 13-15 of the instant application are anticipated by claim 6 of the ‘584 patent, by the same reasoning.
Claims 7-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,973,584 in view of WO 2007/087447 (Petcavich et al.). 
Regarding instant claim 7, claim 1 of the instant application recites all that is recited in instant claim 7. The difference between instant claim 7 and claim 1 of the ‘584 patent lies in that instant claim 7 recites “each of the one or more PIT tags including…a unique identifier…being configured to transmit an electromagnetic signal including the unique identifier”, and the display device configured to display “the distance determined by the depth calculation circuit and the unique identifier transmitted by each one of the one or more PIT tags”, which is not recited in claim 1 of the ‘584 patent.
However, Petcavich et al. teaches a system for locating one or more passive integrated transponder tags in a body (abstract), the system comprising: 
one or more PIT tags (Figure 1, tag, 10) configured for implantation within the body, each of the one or more PIT tags (10) including a designated operating frequency and a unique identifier, each of the one or more PIT tags (10) being configured to transmit an electromagnetic signal including the unique identifier of the tag (10) when energized at its designated operating frequency (pg. 11, lines 3-14); and 
a handheld apparatus (Figure 1, scanner/reader, 30) configured to determine a position of one or more of the PIT tags (10) located within the body based at least one the electromagnetic signal received from each of the one or more PIT tags (10) in response to the signal, and
a display device (Figure 1, LCD read-out screen, 34) configured to provide a visual indication of the position of the one or more PIT tags (10) (pg. 9, lines 1-5; pg. 13, lines 5-20; pg. 14, lines 16-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of claim 1 of the ‘584 patent such that each PIT tag has a designated unique identifier that is transmitted to the handheld device when energized to determine the location of each respective tag as taught by Petcavich, because Petcavich teaches having a tag that provides a unique identifier when located permits the practitioner to positively identify the position of a specific tag, the identity of the patient, and the surgical procedure to be performed (Petcavich et al.: pg. 9, lines 1-5; pg. 11, lines 9-14; pg. 13, lines 17-20; pg. 14, lines 16-21).
Regarding instant claim 8, claim 1 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 8 (which encompasses the limitations of claim 7). The difference between instant claim 8 and claim 1 of the ‘584 patent lies in that instant claim 8 recites “the display device is arranged at an end of the handheld apparats and is electrically coupled to the probe”, which is not recited in claim 1 of the ‘584 patent.
However, Petcavich et al. further teaches the display device (34) is arranged at an end of the handheld apparatus (30) and is electrically coupled to the probe such that the display device (34) provides the visual indication of the distance when the probe is in proximity to least one of the one or more tags (10) (Figure 3; pg. 13, lines 5-20; pg. 14, lines 16-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the handheld apparatus of claim 1 of the ‘584 patent and Petcavich et al. such that the display device is arranged at an end of the handheld apparatus and is electrically coupled to the probe as taught by Petcavich et al., because Petcavich et al. teaches providing a display device at an end of the handheld apparatus permits the practitioner to easily view the position of the handheld apparatus relative to the tag(s) while manipulating the handheld apparatus during use (pg. 13, lines 5-20; pg. 14, lines 16-21).
Regarding instant claim 9, claim 1 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 9 (which encompasses the limitations of claims 7 and 8).
Regarding instant claim 10, claim 3 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 10 (which encompasses the limitations of claim 7).
Regarding instant claim 11, claim 1 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 11 (which encompasses the limitations of claim 7).
Regarding instant claim 12, claim 1 of the ‘584 patent recites all that is recited in instant claim 12. The difference between claim 1 of the ‘584 patent and instant claim 12 lies in that instant claim 12 recites “each of the PIT tags including an operating frequency and an identifier, each of the PIT tags configured to transmit a signal including the unique identifier of the tag”, the handheld device is operably associated with a display device configured to display a distance between the electromagnetic emitter and the respective PIT tag and the unique identifier transmitted by the respective PIT tag in response to the electromagnetic energy”, which is not recited in claim 1 of the ‘584 patent.
However, Petcavich et al. teaches a system (abstract), comprising: 
one or more PIT tags (Figure 1, tag, 10) configured for implantation within a body, each of the one or more PIT tags (10) including an operating frequency and a unique identifier, each of the one or more PIT tags (10) being configured to transmit an electromagnetic signal including the unique identifier of the tag (10) (pg. 11, lines 3-14); 
and a handheld device (Figure 1, scanner/reader, 30) configured to determine a position of each of the PIT tags (10) within the body, wherein the position of a respective PIT tag (10) is determined in response to movement of the handheld device (30) outside the body, the handheld device (30) including an electromagnetic emitter configured to emit electromagnetic energy usable to detect the position of the respective PIT tag (10) (pg. 13, lines 5-20; pg. 14, lines 11-21), and 
wherein the handheld device (30) is operably associated with a display device (Figure 1, LCD read-out screen, 34) configured to provide a visual indication of the position of the one or more PIT tags (10) and the unique identifier transmitted by the respective PIT tag (10) in response to the electromagnetic energy (pg. 9, lines 1-5; pg. 13, lines 5-20; pg. 14, lines 16-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of claim 1 of the ‘584 patent such that each PIT tag has a designated unique identifier that is transmitted to the handheld device when energized to determine the location of each respective tag as taught by Petcavich, because Petcavich teaches having a tag that provides a unique identifier when located permits the practitioner to positively identify the position of a specific tag, the identity of the patient, and the surgical procedure to be performed (Petcavich et al.: pg. 9, lines 1-5; pg. 11, lines 9-14; pg. 13, lines 17-20; pg. 14, lines 16-21).
Regarding instant claim 13, claim 1 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 13 (which encompasses the limitations of instant claim 12).
Regarding instant claim 14, claim 1 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 14 (which encompasses the limitations of instant claim 13).
Regarding instant claim 15, claim 1 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 12. Claim 3 of the ‘584 patent recites all that is recited in instant claim 15.
Regarding instant claim 16, claim 1 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 16 (which encompasses the limitations of instant claim 12).
Regarding instant claim 17, claim 6 of the ‘584 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 6 of the ‘584 patent lies in that instant claim 17 recites “the signal including…an identification number of the respective tag”, and “displaying the identification number of the respective tag”, which is not recited in claim 6 of the ‘584 patent.
However, teaches a method for locating one or more tags embedded in a patient’s body (abstract), comprising: moving a handheld device (Figure 1, scanner/reader, 30) that transmits a signal to the one or more tags (Figure 1, tag, 10) outside the patient's body to identify an approximate location of the one or more tags (10) embedded within the patient's body (pg. 11, lines 3-14); receiving a signal transmitted by a respective tag (10), the signal including information relating to a depth of the respective tag (10) and an identification number of the respective tag (10); and displaying the identification number of the respective tag (10) and a visual indication of the depth of the respective tag (10) on a display device (pg. 9, lines 1-5; pg. 13, lines 5-20; pg. 14, lines 16-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 6 of the ‘584 patent such that each PIT tag has a designated identification number that is transmitted to the handheld device when energized to determine the location of each respective tag, and the identification number is displayed as taught by Petcavich, because Petcavich teaches having a tag that provides a unique identification number when located permits the practitioner to positively identify the position of a specific tag, the identity of the patient, and the surgical procedure to be performed (Petcavich et al.: pg. 9, lines 1-5; pg. 11, lines 9-14; pg. 13, lines 17-20; pg. 14, lines 16-21).
Regarding instant claim 18, claim 6 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 18 (which encompasses the limitations of instant claim 17). 
Regarding instant claim 20, claim 6 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 20. Claim 7 of the ‘584 patent recites all that is recited in instant claim 20.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. No. 8,973,584 in view of WO 2007/087447 (Petcavich et al.) as applied to claim 17 above, and further in view of U.S. Patent Application Publication No. 2003/0018246 (Govari et al.).
Regarding instant claim 19, claim 6 of the ‘584 patent in view of Petcavich et al. recites all that is recited in instant claim 19 (which encompasses the limitations of claim 17). The difference between instant claim 19 and claim 6 of the ‘584 patent lies in that instant claim 19 recites “the handheld device further provides an audible indication of the depth of the one or more tags embedded within the body as the probe is advanced within the incision”, which is not recited in claim 6 of the ‘584 patent.
However, Govari teaches a method for locating one or more tags embedded in a patient’s body (abstract), wherein a handheld apparatus (Figure 2, tool, 32) comprises a display device (Figure 2, display device, 38) and an audio emitter configured to emit an audible indication of the distance to the one or more tags (Figure 2, tag, 20) determined by a depth calculation circuit ([0051]; [0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 6 of the ‘584 patent and Petcavich et al. to further include the handheld device further providing an audible indication of the depth of the one or more tags embedded within the body as the probe is advanced within the incision in light of the teaching of Govari, because Govari teaches providing both a visual and an audible indication of the depth of an identified tag is beneficial to ensure the practitioner can monitor the depth of the tag(s) relative to the probe in real-time to ensure accuracy ([0053]).
Claims 7 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,867,550. Although the claims at issue are not identical, they are not patentably distinct from each other because
 claim 7 of the instant application is merely broader in scope than all that is recited in claim 2 of the ‘550 patent. That is, claim 7 is anticipated by claim 2 of the ‘550 patent. Similarly, claim 12 is anticipated by claim 2 of the ‘550 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 10, 11, and 13-16 of the instant application are anticipated by claim2 of the ‘550 patent, by the same reasoning.
Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of locating one or more passive integrated transponder tags embedded in a patient’s body of claim 17, the method comprising: moving a handheld device outside the patient’s body to identify an approximate location of one or more of the tags, the handheld device including a probe having a coil at its distal end; inserting the probe into an incision formed in the body; receiving a signal transmitted by a respective tag, the signal including information relating to the depth of the tag and an identification number of the tag; and displaying the identification number of the tag and a visual indication of its depth on a display device, within the context of the remainder of claim 17. 
The closest prior art of record, Govari and Petcavich et al. in combination as cited above, recites all the limitations of claim 17 (see discussion for claims 7 and 12). The cited art fails to disclose the handheld device includes a probe having a coil at its distal end that is inserted into an incision formed in the patient’s body, within the performance of the method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,198,963 (Haim et al.): system and method for locating internal tag via an external device (abstract; Figure 4).
U.S. Patent No. 6,638,234 (Burbank et al.): system and method for locating embedded tags within a patient’s body via an external device (abstract; Figure 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791